DETAILED ACTION
	This office action is in response to the amendment and terminal disclaimer filed on January 4, 2022.  In accordance with this amendment, claims 1, 2, 4, 6, 8-11, 13, and 18 have been amended, while new claims 19 and 20 have been added.  The amendments to the specification are acknowledged.
	Claims 1-20 are pending, with claims 1, 8, and 13 in independent claim form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on January 4, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,830,968 B2, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Block U.S.P. No. 6,991,892 B2, further in view of Okumura et al. US 2019/0006532 A1, and further in view of Na et al. U.S.P. No. 8,866,187 B2.
Regarding independent claim 8, Block U.S.P. No. 6,991,892 B2 teaches (ABS; Figures 1A, 1B, 2, 3, 4, 15-21; corresponding text, in particular columns 7-8 relating to Figs. 21-22; Claims) a photodetector structure (Figs. 21-22) comprising: a substrate 1502 which inherently includes a “film” (or layer) of semiconductor material as part of the substrate 1502 (note breadth of film); a light absorption layer 1704 on the substrate, the light absorption layer being in contact with the top film of the semiconductor substrate; a coating layer (see lower cladding 102/202 (of Figs. 1A, 1B, 2A, 2B) which corresponds to the lower cladding/coating as found in Figs. 21-22 under the waveguide) on the substrate; and an optical waveguide 2000/2100 which is shown on top of the lower coating/cladding layer and is in contact with an upper surface of the light absorption layer, the optical waveguide being spaced apart from the substrate by the coating layer (see space between WG and SUB).
Regarding independent claim 8, Block ‘892 does not expressly teach that (1) the “light absorption layer” is an epitaxial layer crystal-grown from an upper surface of the semiconductor film, or that (2) the coating layer also includes an upper coating portion above the waveguide (and on the light absorption layer) in that the waveguide penetrates horizontally through the upper/lower coating layers with the uppermost and lowermost surfaces of the waveguide being in direct contact with the coating layer.  
Regarding missing limitation (1), Okumura et al. US 2019/0006532 A1 teaches (ABS; Figs. 1-3; paragraphs [0018] – [0038]; Claims) a photodetector structure that 
Regarding missing limitation (2), Na et al. U.S.P. No. 8,866,187 B2 teaches (ABS; Figs. 4-7; corresponding text; column 4, line 16 through column 6, line 25; Claims) a photodetector to include a light absorption layer 440, lower coating/cladding 420, optical waveguide 430, and an upper coating/cladding (the upper coating/cladding oxide is not shown in the Figs.; see column 5, lines 11-16 and column 6, lines 20-25), so that the waveguide penetrates horizontally between the coating (as an upper and lower portion thereof are found), the waveguide 430 extending parallel to the substrate with uppermost and lowermost surfaces of the waveguide being in direct contact with the “coating” (between 420 and the upper coating oxide as in the cited columns), and the upper coating is also on at least part of the light absorption layer.  Na et al. ‘187 teaches that using an upper coating/cladding allows for protection and improvement of optical coupling and propagation in the waveguide region 430.
Since Block ‘892, Okumura ‘532, and Na ‘187 are all from the same field of endeavor, the purposes disclosed by Okumura ‘532 and Na ‘187 would have been recognized in the pertinent art of Block ‘892.
KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, independent claim 8 is found obvious over Block ‘892 and further in view of Okumura ‘532 and Na ‘187.
	Regarding dependent claim 9, a lower surface of the waveguide 2000/2100 in Block is higher than a lower surface of the light absorption layer 1704 (Figs. 20-21), using Block as the base prior art for claim 8.
	Regarding claim 10, the waveguide of Block is only in contact with parts of the upper and side surfaces (see Block only in contact with part/parts of the light absorption), which uses Block as the base prior art.  The language of claim 10 does not require that claim 10 contacts both the upper and side, merely that “parts” are contacted, thus the combination of Block/Okumura/Na makes obvious claim 10.   
	Regarding claim 11, because the secondary prior art to Na ‘187 teaches that parts of lower coating 420 can be lower than the lower surface of the light absorption layer 440 (see Na Fig. 6) relative to the substrate, thus a person having ordinary skill in the art at the time of the effective filing date of the current application would have found 
	Regarding claim 12, the optical waveguide in Block can be silicon nitride (column 8, lines 4-10), making obvious such features in claim 12.

Allowable Subject Matter
Claims 1-7 and 13-20 are allowed.  Claims 1 and 13 have been amended into condition for allowance on January 4, 2022.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Block, Okumura, Na, Nishikata) does not expressly teach or reasonably suggest, in combination, each limitation as amended into claims 1 and 13 on January 4, 2022.  Note such amendments to present those combined features, as a whole.  For these reasons, the Examiner is unable to present a prima facie case of obviousness to either claim 1 or 13.  Claims 2-7 and 17-20 are also found allowable as being in dependent form.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment and remarks (pages 9-14), filed January 4, 2022, with respect to the claim objections, claim rejections under 35 U.S.C. 112(b), persuasive.  Based on the amendments filed January 4, 2022 to the claims, those claim objections and rejections have been withdrawn.  Claims 1-7 and 13-20 now serve to create a patentable distinction over the closest prior art of record.

Applicant’s arguments with respect to claims 8-12 (see amendment dated January 4, 2022 and pages 9-11) have been considered but are moot because the new ground of rejection (combination) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Examiner respectfully notes that independent claim 8 was originally the broadest claim, and still remains unpatentable in an obviousness determination under 35 U.S.C. 103.  Numerous key features from allowed independent claims 1 and/or 13 are omitted from claim 8.  See the full 35 U.S.C. 103 obviousness rejection above to Block and further in view of both Okumura and Na.  

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Applicant's amendment January 4, 2022 has necessitated any shifts, or new ground(s) of rejection presented in this Office action to independent claim 8.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

In response to this office action, Applicant should consider either to formally cancel claims 8-12, or to present substantial structural amendments to independent claim 8 (in an attempt to overcome the 35 U.S.C. 103 rejections found herein).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        January 13, 2022